STONE, J.
In Weems v. Bryan and Wife, 21 Ala. 302, 308, this court, speaking of the rights of the husband in the separate estate of the wife which she holds under the statutes of this State, said: “There can be no doubt but that the husband becomes tenant for the life of the wife, {per autre vie,) of the rents and profits of the wife’s estate. The right ‘to have and possess, control and manage ’ her property during the coverture, without liability to account for rents and profits, makes him so. Like every other tenant for life, he is entitled to emble-ments, that is, the C2’op growing or matured, and whether gathered or not gathered, at the termination of.the life estate.” — See 2 Black. Com. 403-4.
Under the rule laid down in Price v. Pickett, 21 Ala. *56741, the crop of 1855 was emblements, if the estate of Jerome Bennett was such as to entitle him to it.
The case of Weems v. Bryan and Wife, supra, was decided more than six years ago. It lays down a rule for the descent and disposition of property, which, it is reasonable to suppose, has been frequently acted upon. It has thus, doubtless, become a rule of property; and while we forbear to express any opinion as to the correctness of that decision, if the question were res integra, we are unwilling to unsettle titles which probably rest on its principles. We are the more reconciled to this conclusion, because in the settlement of the accounts between the wife and the estate of the husband, where each owned property, and they had worked their property in common, the most embarrassing difficulties would frequently be encountered in separating the one interest from the other.
It results from what we have said, that the circuit court erred in its charge to the jury.
Reversed and remanded.